Citation Nr: 1402639	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-18 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbago, prior to June 27, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to May 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the appeal in May 2011.  In April 2013, the Board denied entitlement to an initial evaluation in excess of 40 percent, from June 27, 2011, for lumbago and remanded the issue currently on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the August 2013 VA examination addendum opinion, the examiner noted that she reviewed the Veteran's VBMS file as well as his Computerized Patient Records System (CPRS) records.  Unfortunately, the Board does not have access to the CPRS system nor are the records in the CPRS system the same as those contained in either or both Virtual VA or VBMS.  Hence, a remand is necessary to obtain a copy of the Veteran's CPRS medical records for the applicable rating period on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of all of the Veteran's VA CPRS electronic records dating from December 2007 to June 27, 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response, before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

